906 N.E.2d 554 (2009)
COY CHIROPRACTIC HEALTH CENTER, INC., et al., respondents,
v.
TRAVELERS CASUALTY & SURETY COMPANY et al., petitioners.
No. 108126.
Supreme Court of Illinois.
May 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Coy Chiropractic Health Center, Inc, et al. v. Travelers Casualty & Surety Co., case No. 5-08-0578 (01/28/09), and consider the matter on its merits.